Hoar, J.
There are not facts enough reported in this bill of exceptions to show that, by the laws of New Hampshire, Tucker and Dodge were liable to pay this debt, or that Eastman was liable to pay it to them. Such may have been the fact; but it is for the party excepting to cause such facts to appear in evidence, and to be reported in the bill of exceptions, as will show that the ruling at the trial was wrong, if he expects to avail himself of them No judgment was recovered against Tucker, and the evidence does not show that he was liable for the debt of the Belknap Company, or that the execution against the company could be lawfully levied upon his land. This court do not take official cognizance of the laws of other states, and they are to be proved as facts by parties who rely upon them.
It not appearing that Tucker was bound to pay the debt to Melcher, or liable for it in any manner, there is nothing to show that he had any lawful claim against Eastman, or that Eastman’s payment to him was not voluntary.
Exceptions overruled.